           Case
            Case1:21-cr-00014-SAG
                 1:21-cr-00014-SAG Document
                                    Document36-1
                                             37 Filed
                                                 Filed06/11/21
                                                       06/11/21 Page
                                                                 Page11ofof11



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                      *

          v.                                  *

MATHEW J. PALMER                              *       Case No.: 21-CR-00014

          Defendant.                          *


*              *          *      *       *        *         *       *         *           *

                                             ORDER

                    Upon consideration of the Consent Motion to Modify Conditions of

Release – Request to be Removed from Location Monitoring in Order to Report to BOP

Facility, it is this 11th day of June 2021, by the United States District Court for the

District of Maryland,

                    ORDERED, that the Consent Motion to Modify Conditions of Release –

Request to be Removed from Location Monitoring in Order to Report to BOP Facility is

hereby GRANTED; and be it further,

                    ORDERED, that the Defendant is permitted to be removed from the Location

Monitoring Program on June 24, 2021 in order to report to the United States Bureau of

Prisons, Federal Correction Institute Milan, by June 25, 2021 at 2:00 p.m.

                                                           /s/
                                              _________________________________________
                                              Stephanie A. Gallagher
                                              United States District Judge




20327/0/03687869.DOCXv1
